STATE OF LOUISIANA


                                 COURT OF APPEAL


                                    FIRST CIRCUIT




                               NUMBER 2021 CA 0872




                                  RACHEL SAGONA


                                        VERSUS
Z
    V                            JARED A. SAGONA




                                                        Judgment Rendered:
                                                                               APR 0 8 2022



                                   On appeal from the
                          Thirty -Second Judicial District Court
                          In and for the Parish of Terrebonne
                                   State of Louisiana
                                Docket Number 182710


                Honorable Timothy C. Ellender, Jr., Judge Presiding



        David S. Moyer                            Counsel for Plaintiff/Appellant
        Luling, LA                                Rachel Sagona




        Jared A. Sagona                           Counsel for Defendant/ Appellee
        Houma, LA                                 In Proper Person




              BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
GUIDRY, J.


         This appeal concerns the trial court' s judgment in a partition of property. For

the reasons that follow, we amend the judgment and affirm as amended.


                         FACTS AND PROCEDURAL HISTORY


         Rachel Sagona and Jared Sagona were divorced on December 21, 2018. 1


Thereafter, on July 30, 2020, Jared filed a motion for a partition trial and judicial

determination of the assets and liabilities of the former marriage.                       A trial on the


partition of property was conducted on March 16, 2021. During the proceeding,

Jared established that he provided to a car dealership a check in the amount of

    12, 000. 00, from an account in his name, as a down payment for the then couple' s


vehicle.2 The trial court found that the $ 12, 000. 00 down payment was a gift from

Jared to Rachel, for which Jared would not be reimbursed.                            The trial court also


found that the value of the vehicle was $               17, 000. 00; 3 the balance owed on the

vehicle was $ 7,     167. 26.


          In its oral ruling, the trial court stated, "[ I] f [Rachel] is going to receive this

car, she is going to owe [ Jared] one half of the equity balance, which is, seems to

be, just around $ 10, 000       in equity." 4 Thereafter, a judgment was signed on April 5,

2021,     which, among other things, ordered Rachel to pay to Jared $                       9, 832. 74 for


equity in the vehicles Rachel now appeals.




I We note that the former couple entered into a prenuptial agreement on October 5, 2015, prior to
the marriage, providing for a separate property regime.

2 The vehicle was joint property; Jared argued he should be reimbursed for his separate property
used to purchase the vehicle.     Rachel, however, asserted that the down payment was a gift from
Jared.


3
    During the proceeding, the parties stipulated to a value of $17, 000.00 for the vehicle.

a The trial court then stated, " So she is going to receive the vehicle and she' s going to be
obligated to pay to [ Jared] an amount that is $ 17, 000   minus $7, 167. 26 ...."



5 An amended judgment was signed on January 14, 2022, in response to a show cause order
issued by this court to include the traversal filed by Rachel.

                                                    2
                                         DISCUSSION


       The appellant herein raises a single assignment of error in this appeal: "[ t]he


trial court erred in awarding judgment against [ her] for the following reasons:                    1)


Despite ruling the $ 12, 000 down payment on the vehicle was a gift, the Court erred

                                                                                   6
in ordering [ the appellant] to pay the gift back to Jared Sagona."                     Additionally,

through her brief to this court, the appellant asserts that the $ 12, 000. 00 down


payment was her separate property, for which she is entitled to reimbursement.

The appellant, however, never raised before the trial court the                         issue of her


entitlement to reimbursement for the use of what she asserts was her separate


property to purchase the joint vehicle at issue.            Thus, we are inclined to recognize


the general rule that appellate courts will not consider issues that were not raised in


the pleadings, were not addressed by the trial court, or are raised for the first time

on appeal.    See Uniform Rules -Courts of Appeal, Rule 1- 3; Stewart v. Livingston


Parish School Board, 07- 1881, p. 6 ( La. App. 1st Cir. 5/ 2/ 08),           991 So. 2d 469, 474.


Considering the failure of the appellant to raise the above- mentioned issue in the

court below, we decline to consider her sole assignment of error on appeal.


       Nevertheless, in reviewing the record, we have discovered an error in the

 computation" of the equity balance.           While the trial court determined that Rachel,


who was awarded ownership of the vehicle, would owe to Jared "                         one half of the


equity balance," the judgment herein assigns to Jared the whole of the equity,




6 Nowhere in the judgment is the appellant ordered to " pay the gift back," or to pay to Jared
 12, 000. 00 for the vehicle.


7 The appellant does not raise as error the actual amount of the equity balance owed to Jared.
However, we are authorized and, indeed, required to render a judgment " which is just, legal, and
proper upon the record on appeal."    La. C. C. P. art. 2164; Price v. Roy O. Martin Lumber
Company, 04- 0227, p. 16 ( La. App. 1st Cir. 4/ 27/ 05),   915 So. 2d 816, 826, writ denied, 05 - 13 90
 La. 1/ 27/ 06), 922 So. 2d 543.



                                                  3
which amounts to $       9, 932. 74.8   We therefore reduce the equity amount owed to

Jared to $ 4,916. 37.9


                                        CONCLUSION


       For the above and foregoing reasons, the trial court' s April 5, 2021 judgment

is amended to decrease the 2017 Chevrolet Impala equity payment from Rachel

Sagona to Jared Sagona to the amount of $4, 916. 37.               The judgment is otherwise


affirmed.   All costs of this appeal are assessed to the appellant, Rachel Sagona.

       AMENDED AND AFFIRMED AS AMENDED.




s In addition, according to the former couple' s prenuptial agreement, which was recognized by
the trial court, all " joint property and accounts shall be divided equally" if both parties mutually
agreed to the dissolution of the marriage, which was the case here.


9 This amount represents one- half of the equity balance.


                                                  0